DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 26 objected to because of the following informalities:  Claim 26 is listed as a new claim but there is markup text indicating the claim has been amended.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9-14, 21-22, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2018/0154574) modified by Halliday (US 2016/0229127) and Robeson (WO 2015/200189, see copy from action dated 6/18/2020).
Regarding claim 1, Mark meets the claimed, a composite article useful in additive manufacturing, (Mark [0123]-[0126] describe Mark Figure 4 which shows green body support composite article) the composite article comprising: (a) an optional base; (Mark [0125]-[0126] describe a raft (base) RA1, see Mark Figure 4) (b) at least one three-dimensional lattice support connected to said base (when present); (Mark [0125]-[0126] describe support (lattice) SS1, see Figure 4 for the lattice SS1 connected to the base RA1)  (c) at least one three-dimensional object, (Mark [0123] and Figure 4 show the three-dimensional object 14) the object having a bottom surface portion, a top surface portion, (Mark Figure 4 shows a bottom and top surface portion of the 3D object 14) at least one upright segment, (Mark Figure 4 shows an upright segment labeled below) and at least one overhanging segment, wherein said at least one overhang segment comprises an upper segment and an opposing lower segment forming a recessed area therebetween (Mark Figure 4 shows an overhang segment, OH1, which has an upper segment which hangs out from an upright or opposing lower segment and overhangs a recessed area in which the lattice SS1 is located) and said at least one three-dimensional lattice support is outside of said recessed area; (Mark Figure 4 shows the interconnecting supports, see labels, are located both on the outer edge of the overhang OH1 outside the recessed space and in the recessed space) (d)a plurality of elongated interconnecting supports directly connecting (i) each said at least one overhanging segment to said three-dimensional lattice) and/or (ii) each at least one upright segment to said three- dimensional lattice; at least some of said plurality of elongated interconnecting supports comprising internal supports that extend into the recessed area between the upper segment and opposing lower segment; (Mark Figure 4 and [0125]-[0126] describe supports SH1, Figure 4 shows SH1 have points (interconnecting supports) that connect the upright segment and an overhang segment directly to the lattice SS1) and (e) optionally, a plurality of elongate stand-off supports interconnecting said bottom surface portion of each said three-dimensional object to said base; (Mark Figure 4 shows tack points (stand-off supports) that connect the bottom of the 3D object 14 to the base, RA1) wherein said composite article is a green intermediate (Mark [0123] describes the supports as being green bodies.)
No single embodiment of Mark meets the claimed, wherein said three-dimensional lattice support comprises a repeating lattice pattern, however, the embodiment in Mark [0219] and Figure 29 shows a repeating open cell lattice structure on sintering support SH4. 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the lattice structure of the first embodiment of Mark with the repeating open cell lattice pattern of the embodiment in Mark [0219] in order to reduce weight, save material, and improve the diffusion of liquids, see Mark [0139]. 

    PNG
    media_image1.png
    680
    820
    media_image1.png
    Greyscale

Mark does not meet the claimed, the plurality of elongated interconnecting supports interconnect with and cross one another.
Analogous in the field of lattice supports, Halliday the claimed, the plurality of elongated interconnecting supports interconnect with and cross one another (Halliday [0035] describes support beams (elongated interconnecting supports) for supporting a part overhang that interconnect with each other and form a honeycomb (lattice) shape.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the supports of Mark with the interconnected elongated interconnecting supports of Halliday in order to provide localized support to the part during manufacturing, see Halliday [0039].
Mark does not meet the claimed, produced by light polymerization of a dual cure resin in an additive manufacturing process. 
Analogous in the field of 3D printing, Robeson meets the claimed, produced by light polymerization of a dual cure resin in an additive manufacturing process (Robeson page 2 lines 29-33 describe an additive manufacturing process and page 13 lines 5-8 describe a dual-cure resin produced by light polymerization.) 
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP § 2143(I).
It would have been obvious to a person of ordinary skill in the art at the time of filing to combine the 3D printed article taught in Mark with the resin taught by Robeson to achieve the predictable result of forming a support structure that is more rigid to reduce deformation, see Robeson page 60 lines 23-28.
Regarding claim 2, Mark meets the claimed the composite article of claim 1, wherein said base is present, and comprises a thin planar segment, optionally configured to promote adhesion of the composite article to an additive manufacturing carrier plate (Mark Figure 4 shows the base, RA1, is a thin planar segment.)
Regarding claim 3, Mark meets the claimed, the composite article of claim 1, wherein said stand-off supports are present (Mark Figure 4 shows stand-off supports on top of the base RA1 that connect to the bottom of the object 14.)
Regarding claim 4, Mark meets the claimed, wherein said three dimensional lattice support and said interconnecting supports are configured to inhibit distortion of said at least one three - dimensional object during subsequent heating of said composite article (Mark [0004] teaches that supports are used to resist deformation during processing.)
Regarding claim 7, Mark does not meet the claimed, the composite article of claim 1, wherein said additive manufacturing process comprises continuous liquid interface production. 
Analogous in the field of 3D printing, Robeson meets the claimed, the composite article of claim 1, wherein said additive manufacturing process comprises continuous liquid interface production (Robeson Abstract describes the use of continuous liquid interface production, CLIP.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP § 2143(I).
It would have been obvious to a person of ordinary skill in the art at the time of filing to combine the 3D printed article taught in Mark with the method of continuous liquid interface production taught by Robeson to achieve the predictable result of forming a 3D object without discrete layers or cleavage lines, see Robeson page 57 line 32 – page 58 line 2. 
Regarding claim 9, Mark meets the claimed wherein said lattice support is configured to promote flow of resin into said composite article during additive manufacturing thereof, and / or configured to promote flow of wash liquid into and out of said composite article during washing thereof (Mark [0012] and [0016] teach that channels are created to allow fluid to flow through supports.) 
Regarding claim 10, no single embodiment of Mark meets the claimed, wherein said lattice support has at least one enlarged channel formed therein said enlarged channel configured to further promote flow of resin into said composite article during additive manufacturing thereof , and / or configured to further promote flow of wash liquid into and out of said composite article during washing thereof, however, Mark [0209]-[0211] and [0214] describe an embodiment where the part made in Figure 4 can have additional channels for transporting fluid from the exterior to the interior of the part. Channels that transport fluid are also capable of transporting wash fluid or resin.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the object and support structure from the first embodiment of Mark with the fluid channels from the embodiment shown in Figure 29 in order to transport fluid, such as debinding fluid, to decrease debinding time, see Mark [0209]-[0210] and [2014]. 
Regarding claim 11, Robeson meets the claimed the composite article of claim 1, wherein: (i) said composite article is more flexible than the same article following subsequent cure; or said composite article is less flexible than the same article following subsequent cure thereof (Robeson page 126 lines 1-10 teach that a dual cure resin was initially highly elastic after a UV cure before becoming stiff after subsequent heat curing).
Regarding claim 12, Robeson meets the claimed, the composite article of claim 1, wherein said dual cure resin is comprised of: (i) light-polymerizable monomers and/or prepolymers that can participate in forming an intermediate object by stereolithography included in an amount of from 5 percent by weight to 80 percent by weight; (ii) heat-polymerizable monomers and/or prepolymers included in an amount of from 5 percent by weight to 60 percent by weight (Robeson page 4 lines 15-16 describe 1-99% of a first component and 1-99% of the second component, where the first component is a light polymerizeable (page 3 line 8) and the second component is a thermoset (heat-polymerizeable) polymer (page 3 lines 23-24).)
Regarding claim 13, Robeson meets the claimed, the article of claim 12, wherein: (iii) said light-polymerizable monomers and/or prepolymers comprise reactive end groups selected from acrylates, methacrylates, alpha-olefins, N-vinyls, acrylamides, methacrylamides, styrenics, epoxides, thiols, 1,3-dienes, vinyl halides, acrylonitriles, vinyl esters, maleimides, and vinyl ethers (Robeson claim 3 teaches the first component comprises a reactive end group consisting of each of the claimed substances)  and/or (iv) said heat-polymerizable monomers and/or prepolymers comprise reactive end groups selected from: epoxy/amine, epoxy/hydroxyl, oxetane/amine, oxetane/alcohol, isocyanate/hydroxyl, isocyanate/amine, isocyanate/carboxylic acid, cyanate ester, anhydride/amine, amine/carboxylic acid, amine/ester, hydroxyl/carboxylic acid, hydroxyl/acid chloride, amine/acid chloride, vinyl/Si-H, Si-Cl/hydroxyl, Si-Cl/amine, hydroxyl/aldehyde, amine/aldehyde, hydroxymethyl or alkoxymethyl amide/alcohol, aminoplast, alkyne/azide, click chemistry reactive groups, alkene/sulfur, alkene/thiol, alkyne/thiol, hydroxyl/halide, isocyanate/water, Si-OH/hydroxyl, Si-OH/water, Si-OH/Si-H, Si-OH/Si-OH, perfluorovinyl, diene/dienophiles, olefin metathesis polymerization groups, olefin polymerization groups for Ziegler-Natta catalysis, and ring-opening polymerization groups, and mixtures thereof (Robeson claim 3 teaches the use of a second component comprising a reactive end group with each of the claimed substances.)
Regarding claim 14, Robeson meets the claimed, the composite article of claim 1, wherein said dual cure resin comprises a light-polymerizable component that degrades upon heating and forms a reactant in heat curing thereof (Robeson page 36 lines 25-30 teach that the polymer degrades and forms a component used for the polymerization of the second component.)
Regarding claim 21, Mark meets the claimed, the composite article of claim 1, wherein each of the plurality of elongated interconnecting supports comprises an end thereof directly connecting to (i) each said at least one overhanging segment to said three-dimensional lattice and/or (ii) each at least one upright segment to said three-dimensional lattice (Mark Figure 4 shows interconnecting supports on SH1 that connect an overhang OH1 and the upright segment directly to the lattice SS1.)
Regarding claim 22, Mark meets the claimed, the composite article of claim 1, wherein the plurality of elongate stand-off supports interconnecting said bottom surface portion of each said three-dimensional object to said base are present (Mark Figure 4 shows points connecting the base RA1 to the bottom of the object.)
Regarding claim 25, Robeson does not explicitly state that the support structures are made of the dual cure resin and does not explicitly meet the claimed, The composite article of claim 1, wherein said at least one three-dimensional lattice support, said at least one three-dimensional object, said plurality of elongated interconnecting supports, said plurality of elongated stand-off supports, and said internal supports are formed of a same said dual cure resin, however, Robeson page 57 lines 16-23 describe the 3D object is made of the dual cure resin and page 60 line 28  – page 61 line 10 describe forming support structures.
It would have been obvious to a person of ordinary skill in the art before the fling date to further modify the support structures of Mark to be made of dual cure resins in order to achieve desirable properties including elastomeric properties, tensile strength, and elongation, see Robeson page 7 lines 16-22.
Regarding claim 26, Mark meets the claimed, A composite article useful in additive manufacturing, (Mark [0123]-[0126] describe Mark Figure 4 which shows green body support composite article) the composite article comprising: (a) an optional base; (Mark [0125]-[0126] describe a raft (base) RA1, see Mark Figure 4) (b) at least one three-dimensional lattice support connected to said base (when present), (Mark [0125]-[0126] describe support (lattice) SS1, see Figure 4 for the lattice support SS1 connected to the base RA1)   (c) at least one three-dimensional object, (Mark [0123] and Figure 4 show the three-dimensional object 14) the object having a bottom surface portion, a top surface portion, (Mark Figure 4 shows a bottom and top surface portion of the 3D object 14)  at least one upright segment, (Mark Figure 4 shows an upright segment labeled above) and at least one overhanging segment; (Mark Figure 4 shows an overhang segment, OH1) (d) a plurality of elongated interconnecting supports directly connecting (i) each said at least one overhanging segment to said three-dimensional lattice and/or (ii) each at least one upright segment to said three-dimensional lattice, (Mark Figure 4 and [0125]-[0126] describe supports SH1, Figure 4 shows SH1 have points (interconnecting supports) that connect the upright segment and an overhang segment directly to the lattice SS1); and (e) optionally, a plurality of elongate stand-off supports interconnecting said bottom surface portion of each said three-dimensional object to said base; (Mark Figure 4 shows tack points (stand-off supports) that connect the bottom of the 3D object 14 to the base, RA1) wherein said composite article is a green intermediate in an additive manufacturing process (Mark [0123] describes the supports as being green bodies) 

No single embodiment of Mark meets the claimed, wherein said three-dimensional lattice support comprises a repeating lattice pattern, however, the embodiment in Mark [0219] and Figure 29 shows a repeating open cell lattice structure on sintering support SH4. 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the lattice structure of the first embodiment of Mark with the repeating open cell lattice pattern of the embodiment in Mark [0219] in order to reduce weight, save material, and improve the diffusion of liquids, see Mark [0139]. 
Mark does not meet the claimed, the plurality of elongated interconnecting supports interconnect with and cross one another.
Analogous in the field of lattice supports, Halliday the claimed, the plurality of elongated interconnecting supports interconnect with and cross one another (Halliday [0035] describes support beams (elongated interconnecting supports) for supporting a part overhang that interconnect with each other and form a honeycomb (lattice) shape.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the supports of Mark with the interconnected elongated interconnecting supports of Halliday in order to provide localized support to the part during manufacturing, see Halliday [0039].
Mark does not meet the claimed, produced by light polymerization of a dual cure resin in an additive manufacturing process or and said at least one three-dimensional lattice support, said at least one three-dimensional object, said plurality of elongated interconnecting supports, and said plurality of elongated stand-off supports are formed of a same said dual cure resin.
Analogous in the field of 3D printing, Robeson meets the claimed, produced by light polymerization of a dual cure resin in an additive manufacturing process (Robeson page 2 lines 29-33 describe an additive manufacturing process and page 13 lines 5-8 describe a dual-cure resin produced by light polymerization) and said at least one three-dimensional lattice support, said at least one three-dimensional object, said plurality of elongated interconnecting supports, and said plurality of elongated stand-off supports are formed of a same said dual cure resin (Robeson page 57 lines 16-23 describe the 3D object is made of the dual cure resin and page 60 line 28  – page 61 line 10 describe forming support structures.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP § 2143(I).
It would have been obvious to a person of ordinary skill in the art at the time of filing to combine the 3D printed article and support structures taught in Mark with the resin taught by Robeson to achieve the predictable result of forming a support structure that is more rigid to reduce deformation, see Robeson page 60 lines 23-28.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over modified Mark as applied to claim 1 above, and further in view of Soucy (US 2014/0271221).
Regarding claim 5, modified Mark teaches the use of interconnecting supports but does not meet the claimed, wherein said at least one three-dimensional object comprises a plurality of separate and distinct three-dimensional objects, all connected to the same said three-dimensional lattice by said interconnecting supports. Analogous in the field of 3D manufacturing supports, Soucy meets the claimed wherein said at least one three-dimensional object comprises a plurality of separate and distinct three-dimensional objects, all connected to the same said three-dimensional lattice by said interconnecting supports (Soucy [0037] teaches that support structures can support multiple objects.) 
It would have been obvious to one of ordinary skill in the art before the time of filing to combine the interconnecting supports of Mark with multiple three-dimensional objects taught by Soucy in order to support the three-dimensional objects during manufacturing, see Soucy [0003] and [0037]. 
Regarding claim 6, modified Mark teaches the use of interconnecting supports but does not meet the claimed the composite article of claim 1, wherein said additive manufacturing process comprises stereolithography. Soucy meets the claimed, the composite article of claim 1, wherein said additive manufacturing process comprises stereolithography (Soucy Abstract describes a support structure made by additive manufacturing and Soucy [0002] teaches that the additive manufacturing process could include stereolithography.) 
It would have been obvious to one of ordinary skill in the art before the time of filing to combine the interconnecting supports of Mark with the use of stereolithography taught by Soucy in order to form a support structure to support the three-dimensional objects during manufacturing, see Soucy [0003].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2018/0154574) modified by Robeson (WO 2015/200189, see copy from action dated 6/18/2020).
Regarding claim 8, Mark meets the claimed, A composite article useful in additive manufacturing, (Mark [0123]-[0126] describe Mark Figure 4 which shows green body support composite article) the composite article comprising: (a) an optional base; (Mark [0125]-[0126] describe a raft (base) RA1, see Mark Figure 4) (b) at least one three-dimensional lattice support connected to said base (when present); (Mark [0125]-[0126] describe support (lattice) SS1, see Figure 4 for the lattice SS1 connected to the base RA1)  
 (c) at least one three-dimensional object, (Mark [0123] and Figure 4 show the three-dimensional object 14)  the object having a bottom surface portion, a top surface portion, 
(Mark Figure 4 shows a bottom and top surface portion of the 3D object 14) at least one upright segment, (Mark Figure 4 shows an upright segment labeled on the Figure 4 above) and optionally at least one overhanging segment; wherein said at least one overhang segment comprises an upper segment and an opposing lower segment forming a  recessed area therebetween (Mark Figure 4 shows an overhang segment, OH1, which has an upper segment which hangs out from an upright or opposing lower segment and overhangs a recessed area in which the lattice SS1 is located) and said at least one three-dimensional lattice support is outside of said recessed area(Mark Figure 4 shows the interconnecting supports, see labels, are located both on the outer edge of the overhang OH1 outside the recessed space and in the recessed space) (d) a plurality of elongated interconnecting supports directly connecting (i) each said at least one overhanging segment to said three-dimensional lattice and/or (ii) each at least one upright segment to said three-dimensional lattice, the plurality of elongated interconnecting supports interconnect with and cross one another; (Mark Figure 4 and [0125]-[0126] describe supports SH1, Figure 4 shows SH1 have points (interconnecting supports) that connect the upright segment and an overhang segment directly to the lattice SS1) and (e) optionally, a plurality of elongate stand-off supports interconnecting said bottom surface portion of each said three-dimensional object to said base; (Mark Figure 4 shows tack points (stand-off supports) that connect the bottom of the 3D object 14 to the base, RA1) wherein said composite article is a green intermediate(Mark [0123]-[0126] describe Mark Figure 4 which shows green body support composite article) wherein said base is adhered to an additive manufacturing carrier plate, (Mark [0125] teaches the base RA1 is on the build plate 16) and optionally wherein said base has at least one resin flow opening formed therein, said resin flow opening having an inlet and an outlet configured to promote flow of resin into and out of said composite article during additive manufacturing thereof, and/or configured to promote flow of wash liquid into and out of said composite article during washing thereof, at least some of said plurality of elongated interconnecting supports comprising internal supports that extend into the recessed area between the upper segment and opposing lower segment (Mark Figure 4 and [0125]-[0126] describe supports SH1, Figure 4 shows SH1 have points (interconnecting supports) that connect the upright segment and an overhang segment directly to the lattice SS1.)
Mark [0214] teaches that the embodiment shown in Figure 4 may contain channels in the raft/base RA1 for transporting fluid, but Mark [0214] does not explicitly disclose an inlet and an outlet and does not explicitly meet the claimed, optionally wherein said base has at least one resin flow opening formed therein, said resin flow opening having an inlet and an outlet configured to promote flow of resin into and out of said composite article during additive manufacturing thereof, and/or configured to promote flow of wash liquid into and out of said composite article during washing thereof, however, the embodiment described in Mark [0219] and Figure 29 shows channels CH1 and CH2 in a raft RA2 (base) that permit fluid flow through the object and support structures. Channels capable of transporting fluid are capable of transporting wash liquid.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the object and support structure from the first embodiment of Mark with the fluid channels from the embodiment shown in Figure 29 in order to transport fluid, such as debinding fluid, to decrease debinding time, see Mark [0209]-[0210] and [2014]. 
Mark does not meet the claimed, produced by light polymerization of a dual cure resin in an additive manufacturing process. 
Analogous in the field of 3D printing, Robeson meets the claimed, produced by light polymerization of a dual cure resin in an additive manufacturing process (Robeson page 2 lines 29-33 describe an additive manufacturing process and page 13 lines 5-8 describe a dual-cure resin produced by light polymerization.) 
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP § 2143(I).

Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive. Applicant argues with respect to the amended claim 1 that the stand-off supports do not extend into the recessed area between the upper segment and lower segment. Examiner notes that the claim refers to the elongated interconnecting supports as extending into the recessed space, not the stand-off supports. Regardless, Mark Figure 4 shows the interconnecting supports are located both inside of the recessed overhang space and outside of it, for example on the sides. Applicant also argues that the references do not describe all of the parts are formed by a dual cure resin. Examiner disagrees and notes that in most embodiments of Robeson, a dual cure resin is used and that Robeson describes printing both the three dimensional object and support structures. It would be within the ambit of a person of skill in the art to also print the support structures from a dual cure resin.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744